 



EXHIBIT 10.2
TERMINATION AGREEMENT
     This termination agreement (“Termination Agreement”) terminating the
Amended and Restated Agreement to Participate in Profits and Losses by and
between Cinemark USA, Inc. (“Cinemark”) and Alan W. Stock (“Stock”) (each, a
“Party” and together, the “Parties”) is dated May 3, 2007.
RECITALS
     WHEREAS, Cinemark and Stock entered into that certain Amended and Restated
Agreement to Participate in Profits and Losses (the “Profit Participation
Agreement”) dated March 12, 2004, pursuant to which Stock participates in the
profits and losses of the theatres listed on Exhibit A attached hereto and
incorporated herein by reference; and
     WHEREAS, under Article 4 of the Profit Participation Agreement Stock
provided to Cinemark the option to purchase (the “Call Option”) Stock’s profit
participation interest (“Stock Participation Interest”) within 30 days of
Cinemark filing a registration statement with the Securities and Exchange
Commission (the “SEC”) in a public offering on its own behalf or on behalf of
any other security holder of Cinemark or Cinemark’s affiliates, registering the
capital stock of Cinemark under the Securities Act of 1933, as amended; and
     WHEREAS, Cinemark Holdings, Inc. (“Cinemark Holdings”), the ultimate parent
company of Cinemark, filed a registration statement with the SEC registering the
capital stock of Cinemark Holdings, which registration statement became
effective April 23, 2007; and
     WHEREAS, pursuant to Article 4 and Article 11 of the Profit Participation
Agreement, Cinemark delivered to Stock a written notice of exercise of the Call
Option on May 1, 2007; and
     WHEREAS, pursuant to Article 4 of the Profit Participation Agreement, the
purchase price of the Stock Participation Interest is determined to be Six
Million Eight-Hundred Fifty-Three Thousand and Sixty and no/100 U.S. Dollars
($6,853,060.00) (the “Purchase Price”); and
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and obligations of the Parties contained herein, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree as follows:
AGREEMENT
1.      Cinemark hereby exercises its Call Option to purchase the Stock
Participation Interest for the Purchase Price.
2.      Stock hereby waives any prior notice of the exercise of the Call Option.
3.      Upon the receipt of the Purchase Price, the Parties agree that the
Profit Participation Agreement is terminated and will have no further force or
effect.
Signature Page Follows

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed and signed as of the day and year first above written.

              CINEMARK USA, INC.
 
       
 
  By:   /s/ Michael Cavalier
 
       
 
      Michael Cavalier
 
      Senior Vice President-General Counsel
 
            ALAN W. STOCK
 
            /s/ Alan W. Stock           Alan W. Stock

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THEATRES
Holiday Village 4
1776 Park Avenue, #4
Box 770-309
Park City, Utah 84060
(4 screens)
Kentucky Oaks Mall (II)
5159 Hinkleville, Unit #010
Paducah, Kentucky 42001
(12 screen)

